Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, and species of mitochondrial DNA in lacrimal fluid, Cytochrome B and Corneal disease in the reply filed on 12/9/2020 is acknowledged.
Independent claim 7 and claims 2-4, 6, and 8 read on the elected invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
 	The response does not point out basis for this newly added limitation, particularly for a drug that reduces the amount of mitochondrial DNA in the lacrimal fluid.  
	The specification in paragraph 11 discloses that “the present invention contributes to optimization of a treatment method associated with the lesion of the patient,” but it is silent as to a treatment with a drug or a treatment that reduces the amount of mitochondrial DNA in the lacrimal fluid.   The specification at paragraph 47 teaches screening for a therapeutic agent effective for corneal disease, where such an agent reduces the amount of mitochondrial DNA.  However, the disclosure does not provide any examples of therapeutic agents or drugs that in fact reduce the amount of the mitochondrial DNA in the lacrimal fluid.  The state of the art includes drugs for treating corneal disease, but no reference addresses whether or not these drugs reduce the amount of mitochondrial DNA in a lacrimal fluid sample.  Since the drugs are required for the claim and since none are disclosed, there is no disclosed common structure for the class of drugs and there is no way to predict the structure of such a drug.  Thus, following all of this, one would not conclude that applicant was in possession of the claimed invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
The instant claims are drawn a method. 
 	The claims recite an association between a biomarker for corneal or conjunctival disease which comprises mitochondrial DNA in lacrimal fluid and the presence or absence of corneal disease (consonant with the election).  This is a law of nature, as it sets forth a naturally occurring relationship between biomarker and the presence of corneal disease.  
Additionally, “detecting” the presence of corneal disease based on a result is an abstract idea that can be accomplished by thinking about the results of the measuring, and thus the claim is also drawn to an abstract idea which is a mental process. 
Claim 8 more specifically articulates the natural law further directing the mental process.  
These judicial exceptions are not integrated into a practical application because there are no additional elements in the claims that integrate the law of nature and/or the abstract idea, such as a particular treatment that applies the exception.  
In claims 7-8, the only step in addition to the judicial exception is the amplifying and quantifying a biomarker, wherein one of the recited primer pairs is used.  Cytochrome B is the elected biomarker.  This step is necessary presolution activity for gathering necessary data to apply the exceptions, and does not apply or use the judicial exception.  The measuring step does not integrate the exceptions by imposing any meaningful limits on applying the judicial exceptions.  Here the claims end with a judicial exception and no further action.  

Thus the claims are directed towards a law of nature and an abstract idea.  
	Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Besides the judicial exceptions, the claim recites measuring a biomarker for corneal disease which comprises mitochondrial DNA.  
	Claims 7-8 require the use of particular primers, recited with specificity, for example SEQ IDNO:  1 and SEQ ID NO:  2 were elected for cytochrome b.  However, employing these primers to amplify and quantify cytochrome B was well known at the time of the invention, see for example, Zhang et al. who teach these primers and real-time PCR protocol for measuring cytochrome B in a sample.  Additionally, review of the sequence search of record evidences that these primers were employed for detection of cytochrome B by many different groups.  
	With regard to the recitation of the step “amplifying and quantifying the level of a DNA biomarker,” this merely instructs a scientist to use practically any known amplification and quantification technique with any generic reagents.  Such techniques were well-established at the time the invention was made, as is evidenced the specification which teaches that preparation of the polynucleotide from lacrimal fluid or exome fractions can be performed using a known method, and detecting DNA can be performed by a method previously known (p. 
Response to Remarks
 	Applicant argues that claims 7, 8, and 14 are eligible because they recite primer pairs.  However, the recited amplifying and quantifying step is not significantly more because amplifying and quantifying with the recited primer pairs was routine and conventional at the time of the invention.  See, for example, Zhang et al. 
 	Applicant further argues that claims 13-15 are significantly more than the judicial exception because they include the treating step.  However, recited at such a high level of generality the step is considered no more than an instruction to “apply” the judicial exception.  


Improper Markush
Claims 7-8 and 13-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “corneal or conjunctival diseases” and “corneal disease, a conjunctive disease, or a central serous chorioretinopathy” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the disease types do not share common etiology and would not be expected to be detectable using the same markers.  This is supported by Figure 2 which evidences that while cytochrome B levels as a measure of mtDNA differed in corneal disease and healthy patients, they did not differ in other types of eye disease.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Remarks
 	Applicant addresses the rejection by stating “they are all mitochondrial DNAs” but this does not address the topic of the rejection which is the different diseases.  Accordingly the rejection as maintained and applied to the new claims.   
	 

Examiner’s Comments
The prior art does not teach or suggest a diagnostic relationship between the concentration of mtDNA in lacrimal fluid and corneal disease.  The instant disclosure demonstrates elevated concentration of mtDNA in lacrimal fluid of patients having three different corneal diseases, see Figure 4.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634


/JULIET C SWITZER/Primary Examiner, Art Unit 1634